office_of_chief_counsel internal_revenue_service memorandum number release date cc intl erbarret postf-145472-05 uilc date date to ---------------------- ---------------------------------------- ------------------------------------ from elizabeth u karzon chief branch office of associate chief_counsel international ------------------- subject this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend business country a country a parent country a exchange country a co country a sub country a sub ------------------------------------------------------------------------ ------------------------------------------------------------------------ --------------------------- --------------------- --------------------------- --------------------------------- ------------------------------ ------------------------------- ------------------------------- postf-145472-05 us sub us parent us hold co a b number c amount d e number f amount g amount h amount i amount j amount k state l m year year year year date date date date date month issues ------------------------------------------------------------------------ ------------------------------------------------------------------------ ---------------------------------------------------------------------- ----------------------- ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ --------------------------- ----------------------- -------------------------------------- ------ ------ ---- dollar_figure-------------- ---- -- dollar_figure----------- dollar_figure------------------- dollar_figure------------------- dollar_figure----------------- dollar_figure----------------- ------------- --------- ------- ------- ------- ------- --------------- ---------------- ------------------- ----------- ------------- ------------ whether sec_1_894-1 may be applied to recharacterize deemed interest payments treated as made on or after date by us parent to country a co as sec_301 dividend distributions and accordingly disallow us parent’s interest_expense deductions associated with the deemed interest payments postf-145472-05 conclusions sec_1_894-1 of the treasury regulations may be applied to recharacterize the deemed interest payments by us parent to country a co as sec_301 dividend distributions and disallow us parent’s interest_expense deductions associated with the deemed interest payments under the terms of the united states- country a income_tax treaty the us parent-to-country a co deemed_dividend payments would be subject_to u s withholding_tax at the rate of five percent facts the parties i country a parent is a country a public company traded on the country a exchange and the parent of a multinational group of entities engaged in business country a co is a country a corporation wholly owned by country a parent country a co wholly owns two country a companies country a sub and country a sub us parent is a state l general_partnership that is wholly owned by country a sub a interest and country a sub b interest us parent elected under the check- the-box regulations to be taxed as a corporation for u s federal_income_tax purposes for country a tax purposes however us parent is treated as a partnership us sub is a domestic_corporation that is wholly owned by us parent us sub was included on us parent’s consolidated federal_income_tax return for the taxable periods at issue us parent’s taxable years ending date year and date year ii in connection with certain restructuring and acquisition activities country a co us parent and us sub entered into the following agreements the procurement agreement on or about date year us parent and us sub entered into an agreement under which us parent agreed to procure a purchaser willing to pay amount d for one share of us sub series a preferred_stock the procurement agreement provided that if us parent failed to secure the payment of the subscription price within number c days then us parent would pay the subscription price to us sub and would be deemed to be the subscriber the agreements the subscription agreement on date year us sub and country a co entered into an agreement under which us sub agreed to issue one share of series a preferred_stock the preferred share to country a co in exchange for amount d country a co agreed not to sell transfer pledge or otherwise dispose_of the postf-145472-05 preferred share other than pursuant to the pledge and security_agreement see below without first giving notice to us sub any transferee of the preferred share would have to assume all of country a co’s obligations under the subscription agreement the call option agreement see below the put option agreement see below and the pledge and security_agreement see below these agreements are collectively referred to hereinafter as the transaction agreements the preferred share the preferred share carries no voting rights and is mandatorily redeemable upon the tenth anniversary of its issuance date year for its original issue_price of amount d it has a fixed annual coupon rate of e on its amount d stated_value payable quarterly the preferred share has a liquidation preference of amount d plus any accrued and unpaid dividends the call option agreement on date year in consideration of us parent entering into the transaction agreements country a co granted us parent a call option with respect to the preferred share upon the occurrence of certain option events us parent has the option to purchase the preferred share from country a co if an option event has not occurred by date year us parent may exercise the option at any time during the one-month period from date year through date year if as of date year us parent has not exercised its call option and country a co has not exercised its put option see below us parent will be deemed to exercise its call option the put option agreement on date year in consideration of country a co entering into the transaction agreements us parent granted country a co a put option with respect to the preferred share upon the occurrence of certain option events country a co can require us parent to purchase the preferred share if an option event has not occurred by date year country a co may exercise the option at any time during the one-month period from date year through date year provisions common to the call option agreement and put option agreement under both the call option agreement and the put option agreement the option agreements country a co appointed irrevocably and by way of security us parent or its nominee as country a co’s attorney-in-fact to do anything country a co was obligated to do under the option agreements the exercise price under both option agreements is the original purchase_price of the preferred share amount d plus a supplemental amount equal to the present_value of any payable but unpaid dividends the exercise price can be paid at us parent’s discretion in cash or with a number f-year note the rights and obligations under the option option events under the call option agreement include country a co’s bankruptcy dissolution or failure to perform pursuant to the transaction agreements or the declaration of a dividend by us sub option events under the put option agreement include the bankruptcy of us parent or us sub failure to perform pursuant to the transaction agreements any obligation of us parent or its subsidiaries in excess of amount g becoming prematurely payable or the declaration of a dividend by us sub postf-145472-05 agreements are assignable only with the counter-party’s prior written consent until such time as it may sell the preferred share country a co retained all rights to dividends when declared and all other rights pertaining to the preferred share the pledge and security_agreement on date year country a co granted us parent as security for country a co’s obligation to deliver the preferred share under the option agreements a security_interest in country a co’s interest in certain property including the preferred share country a co retained all rights pertaining to the preferred share which included dividends the u s tax letter the option agreements refer to a one-page u s tax letter entered into by us parent and country a co and dated month year as one of the transaction agreements the u s tax letter states that for u s federal_income_tax purposes the parties intend o that the transactions entered into under the transaction agreements be treated as a secured loan by country a co and a secured borrowing by us parent o that us parent be treated as the beneficial_owner of the preferred share and o that u s income_tax returns be filed on a basis consistent with this intent notwithstanding the agreement with respect to the intended u s tax treatment the parties agreed that it was not intended that country a co or us parent would be required to treat the preferred share as owned by us parent for purposes of country a tax law the intended u s tax treatment of the transactions iii as noted in the preceding discussion of the u s tax letter country a co us parent and us sub undertook these transactions with the intent that they be treated for u s federal_income_tax purposes as a secured financing the parties intended that us parent be treated as owning the preferred share and consistent with the treatment of the transactions as a secured financing that payments made by us sub to country a co with respect to the preferred share be treated as non-deductible dividend payments from us sub to us parent followed by deductible_interest payments from us parent to country a co in the taxable years at issue us sub made monthly payments directly to country a co with respect to the preferred share the payments made by us sub to country a co this property includes the preferred share which upon issuance will be delivered to us parent by country a co to be held as security any other_securities certificates of deposit or other instruments or documents representing the preferred share that shall be lodged with or delivered to us parent or its nominees as security for the obligations the products and proceeds of the foregoing and any substitutions or replacements therefore other than dividends payable on the preferred share and all books documents and records related to the foregoing postf-145472-05 with respect to the preferred share totaled amount h in the taxable_year ending date year and amount i in the taxable_year ending date year us parent filed consolidated u s federal_income_tax returns for the taxable periods at issue consistent with its intent to treat the transactions as a secured financing - that is for u s tax purposes us parent treated the direct payments by us sub to country a co as deemed dividends from us sub to us parent followed by deemed interest payments from us parent to country a co these amounts were booked as interest_expense and were reflected on the us parent consolidated income_tax returns for the relevant taxable years as interest_expense deductions the adjustments at issue in the present memorandum are limited to amounts paid after date and before date year with respect to the preferred share - that is amount j in the taxable_year ending date year and amount k in the taxable_year ending date year for purposes of the present memorandum we assume that these transactions in the aggregate were appropriately treated as a secured financing for u s federal_income_tax purposes but we express no opinion as to whether such treatment was correct iv in year us parent decided to reorganize its holdings in certain of its u s subsidiaries as part of this reorganization on date year us parent organized us hold co as a state l corporation and a m -owned subsidiary of us parent us hold co was included on us parent’s consolidated federal_income_tax return beginning with the taxable_year ending date year us hold co was treated as a corporation for purposes of both u s and country a tax law on date year us hold co us parent us sub and certain other u s subsidiaries of us parent entered into a reorganization subscription and share cancellation agreement the reorganization agreement pursuant to the reorganization agreement us hold co became a direct wholly owned subsidiary of us parent and us sub became a wholly owned subsidiary of us hold co the reorganization agreement also provided inter alia that us hold co would assume from us parent all of us parent’s rights and obligations under the put option call option and pledge and security agreements the reorganization paragraphs d i and d ii of sec_1_894-1 apply to items of income paid_by a domestic_reverse_hybrid_entity after date given our assumption that the taxpayer’s option transaction structure no longer involved payments to or from a domestic_reverse_hybrid_entity after the reorganization agreement see below sec_1_894-1 would not be applicable to the structure after date year the remaining us hold co shares were owned by a domestic subsidiary of us parent postf-145472-05 it is our understanding that the parties to the reorganization agreement intended that the contractual arrangements with respect to the preferred share would continue to be treated as a secured financing for u s federal_income_tax purposes following the reorganization agreement however the parties intended that us hold co rather than us parent would be treated as owning the preferred share accordingly for u s tax purposes the parties intended that the direct payments by us sub to country a co with respect to the preferred share would be treated as deemed_dividend payments from us sub to us hold co followed by deemed interest payments from us hold co to country a co the reorganization agreement did not affect us parent’s treatment of the transactions with respect to the preferred share as a secured financing for purposes of filing its consolidated u s federal_income_tax return for the second of the taxable years at issue taxable_year ending date year for purposes of the present memorandum we assume that the option transaction structure no longer involved deemed payments to or from a domestic_reverse_hybrid_entity following the reorganization agreement that is after date year we express no opinion as to whether this assumption is correct in addition we express no opinion as to whether it was correct to continue to treat these transactions in the aggregate as a secured financing for u s federal_income_tax purposes following the reorganization agreement v treatment of the transactions for purposes of the united states-country a income_tax treaty consistent with the treatment of the transactions at issue as a secured financing for u s tax purposes country a co us parent and us sub also intended that the transactions be treated in the same manner for purposes of the united states-country a income_tax treaty6 the treaty and that the deemed us parent-to-country a co interest payments be exempt from u s withholding_tax pursuant to article --- interest of the treaty for purposes of the present memorandum we assume that country a ------------------------------------------------------------------------------------------------------------------------------------------ -------------------------------------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- please note that the united_states and country a signed a new income_tax treaty on ------------------ which entered into force on ---------------------- for purposes of this memorandum we assume that post-reorganization agreement the parties intended that the transactions at issue would continue to be treated as a secured financing for purposes of the treaty - that is that the deemed us hold co-to-country a co interest payments would be exempt from u s withholding_tax pursuant to article --- of the treaty a discussion of the application of the treaty to the deemed us hold co-to-country a co interest payments is beyond the scope of the present memorandum treatment of the transactions for purposes of country a tax law postf-145472-05 co was a resident of country a entitled to the benefits of the treaty in the taxable years at issue but we express no opinion as to whether that assumption is correct vi it is our understanding that for country a tax purposes the transactions at issue were treated in accordance with their form the direct payments made by us sub to country a co with respect to the preferred share were taxable dividends for country a tax purposes the us parent-to-country a co interest payments were deemed to exist for u s tax purposes only the deemed interest payments did not exist for country a tax purposes and accordingly no country a entity claimed an interest_deduction associated with these payments for country a tax purposes it is our understanding that country a co paid country a tax on the preferred share dividends in accordance with country a tax law country a co would have been allowed to claim a foreign_tax_credit for a pro_rata share of the u s taxes on the us sub income out of which the dividends were paid law and analysis the sec_894 domestic reverse hybrid regulations i sec_1_894-1 of the treasury regulations provides special rules that apply with respect to payments made and received by a domestic_reverse_hybrid_entity drh the term domestic_reverse_hybrid_entity is defined by sec_1_894-1 as a domestic entity that is treated as not fiscally transparent for u s tax purposes and as fiscally transparent under the laws of the interest holder’s jurisdiction with respect to the item_of_income received by the domestic entity in general an item_of_income paid_by a drh to an interest holder in the drh shall have the character of such item_of_income under u s law sec_1_894-1 sec_1_894-1 of the treasury regulations contains a general_rule that applies when a domestic entity makes a payment to a related drh that is treated as a dividend under either u s law or the laws of the jurisdiction of a related foreign interest holder in the drh and the drh makes a payment of a type that is deductible for u s tax purposes to the related foreign interest holder or to certain other related_persons and for which a reduction in u s withholding_tax would be allowed under an applicable income_tax treaty in such cases in general to the extent that the payment by the drh does not exceed the sum of the portion of the payment made to the drh by the related domestic entity treated as derived by the related foreign interest holder the payment by the drh will be treated for all purposes of the internal_revenue_code the code and any applicable income_tax treaty as a dividend similarly following the reorganization agreement the us hold co-to-country a co interest payments were deemed to exist for u s tax purposes only we have not been provided information on the country a foreign tax_credits claimed in the taxable years at issue in respect of dividends on the preferred share postf-145472-05 distribution within the meaning of code sec_301 sec_1 d ii b iii accordingly the u s tax to be withheld from the payment by the drh is determined based on the appropriate rate of withholding applicable to dividends_paid from the drh to the related foreign interest holder sec_1_894-1 of the treasury regulations provides a special rule for determining the amount to be recharacterized as a dividend under sec_1_894-1 paragraphs d ii and d iii of sec_1_894-1 apply to items of income paid_by a domestic_reverse_hybrid_entity on or after date with respect to amounts received by the domestic_reverse_hybrid_entity on or after date sec_1_894-1 ii withholding_tax under the code and the treatment of interest and dividends under the treaty sec_881 of the code generally imposes a 30-percent tax on the amount received by a foreign_corporation as interest or dividends from sources within the united_states to the extent that the interest or dividends are not effectively connected with the conduct_of_a_trade_or_business within the united_states sec_894 of the code provides that the provisions of the code shall be applied to any taxpayer with due regard to any treaty obligation of the united_states that applies to such taxpayer sec_1_871-12 of the treasury regulations provides that with respect to items of income the tax on which is limited by a tax_convention the tax is determined upon the gross amount of each separate item_of_income at the reduced_rate applicable to that item under the convention paragraph -- of article --- dividends of the treaty provides in relevant part that dividends_paid by a u s_corporation to a country a resident corporation that controls directly or indirectly at least percent of the voting_stock of the u s_corporation paying the dividends may be taxed by the united_states at a rate not to exceed five percent paragraph -- of article --- interest of the treaty provides generally that interest derived and beneficially owned by a resident of country a shall be exempt from tax by the united_states iii discussion a application of sec_1_894-1 to deemed payments us parent is domestic entity that is treated as a corporation for u s tax purposes for country a tax purposes us parent is treated as a fiscally_transparent_entity within the meaning of sec_1_894-1 us parent is thus a drh as that term is defined in sec_1_894-1 because us parent is a drh treas reg postf-145472-05 sec_1_894-1 may apply to recharacterize certain deductible payments made by us parent on or after date as nondeductible dividends for u s tax purposes in discussing whether sec_1_894-1 will apply in the present factual context it is first necessary to address the threshold issue whether the payments described in sec_1_894-1 include payments that are deemed to occur for u s tax purposes in the present case us parent has taken the position that substance-over-form principles should apply to treat a series of contractual arrangements in the same manner as a secured financing for certain code purposes and for purposes of the treaty under the present facts we believe that the same substance-over-form principles should prevail for purposes of applying the sec_894 rules on payments by domestic reverse hybrid entities - that is that sec_1_894-1 should apply with respect to payments that occur or are deemed to occur for purposes of the code as part of a secured financing_transaction sec_1_894-1 of the treasury regulations provides expressly that an item_of_income paid_by a domestic_reverse_hybrid_entity shall have the character of such item_of_income under u s law this reference to u s law cannot be limited to situations where there is an actual payment but rather incorporates all u s tax principles in determining whether there has been a deductible payment and to whom that payment was made we additionally believe that to the extent a taxpayer may characterize a transaction in a manner inconsistent with its form equitable considerations would require that the taxpayer be held to such substance-over-form re-characterization for purposes of the sec_894 domestic reverse hybrid regulations cf 756_f2d_569 7th cir taxpayer may assert the priority of substance over form where his tax reporting and actions show an honest and consistent respect for the substance of a transaction quoting weinert’s 294_f2d_750 5th cir 108_tc_590 taxpayer permitted to assert substance over form where tax reporting and actions show honest and consistent respect for substance citing fnma v commissioner 90_tc_405 87_tc_1417 aff’d 896_f2d_580 d c cir taxpayer asserting priority of substance of a transaction must show honest and consistent respect for substance in tax reporting and actions citing comdisco this is especially true where as here the taxpayer’s transactions create in substance precisely the type of drh structure targeted by the sec_894 regulations a drh structure established by related parties to manipulate differences in u s and foreign_entity classification rules to reduce through inappropriate use of an income_tax treaty the amount of tax imposed on items of income paid_by domestic corporations to related foreign companies 2002_2_cb_78 preamble to the final sec_894 regulations relating to domestic reverse hybrids as explained in the preamble to the regulations see sec_1_894-1 postf-145472-05 the overall effect of these transactions if respected would be a deduction under u s law for the outbound payment of an item_of_income the reduction or elimination of u s withholding_tax on that item_of_income under an applicable treaty and the imposition of little or no tax by the treaty partner on the item_of_income this result is inconsistent with the expectation of the united_states and its treaty partners that treaties should be used to reduce or eliminate double_taxation of income id the overall effect of the transactions at issue in the present case if respected follows this framework a deduction under u s law for us parent’s outbound interest payment to country a co the elimination of u s withholding_tax on the interest payment under the treaty and the imposition of little or no tax by country a on the item_of_income characterized for country a tax purposes as a dividend as a result of the country a foreign_tax_credit this result is inconsistent with the intent of the treaty to reduce or eliminate double_taxation of income but not to result in double non-taxation of income the deemed payments at issue in the present case are thus clearly within the intended scope of the sec_894 regulations and the payments described in sec_1_894-1 include deemed payments b application of sec_1_894-1 to the present facts the discussion below addresses the application of sec_1_894-1 to the present facts as noted above given our assumption that the option transaction structure no longer involved actual or deemed payments to or from a drh following the reorganization agreement this discussion is not relevant with respect to payments made by us sub or us hold co occurring after date year given the complexity of the sec_894 drh regulations the relevant portion of the regulations is reproduced in italics immediately preceding the corresponding discussion sec_1_894-1 b payment made to related foreign interest holder general_rule if- i a domestic entity makes a payment to a related domestic_reverse_hybrid_entity that is treated as a dividend under either the laws of the united_states or the laws of the jurisdiction of a related foreign interest holder in the domestic_reverse_hybrid_entity in the taxable years at issue us sub was deemed for u s law purposes to pay dividends to us parent a related11 domestic_reverse_hybrid_entity the condition described in the first clause of sec_1_894-1 is thus satisfied under the present facts see sec_1_894-1 postf-145472-05 and under the laws of the jurisdiction of the related foreign interest holder in the domestic_reverse_hybrid_entity the related foreign interest holder is treated as deriving its proportionate share of the payment under the principles of paragraph d of this section under the laws of country a the related12 foreign interest holders in us parent country a sub and country a sub were not treated as deriving their proportionate share of the deemed_dividend payments however under sec_1 d ii b the portion of the dividend payments treated as derived by the related foreign interest holders is increased by the portion of the dividend payments derived by any other person described in sec_1_894-1 - that is a person wherever organized the income and losses of which are available under the laws of country a to offset the income and losses of the related foreign interest holder for country a tax purposes country a co derived the dividend payment on the preferred sharedollar_figure country a’s group relief provisions allow a company to claim tax relief for the losses and certain other tax reliefs of another company if both companies are members of the same groupdollar_figure in response to an idr us sub has indicated that the country a group relief provisions would apply to make available country a co’s income and losses to offset the income and losses of country a sub and country a sub the related foreign interest holders country a co is accordingly a person described in sec_1_894-1 and the portion of the dividend payments treated as derived by country a sub and country a sub is increased by the amount of the dividends with respect to the preferred share derived for country a tax purposes by country a co in the present factual context we do not consider it significant that country a does not view any payment as being made between us sub and us parent that is that country a does not recharacterize the transaction as a secured financing because us parent is fiscally transparent for purposes of country a law there is no economic or tax difference between a dividend payment from us sub to us parent and a dividend payment from us sub directly to its related foreign interest holders or to any other person described in sec_1_894-1 in the present case the condition described in the second clause of sec_1_894-1 is thus satisfied id under the principles of sec_1_894-1 an entity is considered to derive an item_of_income if the entity is not fiscally transparent under the laws of the entity’s jurisdiction with respect to the item_of_income country a co was not fiscally transparent under country a law with respect to the dividends on the preferred share see generally ---------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------- postf-145472-05 sec_1_894-1 and ii the domestic_reverse_hybrid_entity makes a payment of a type that is deductible for u s tax purposes to the related foreign interest holder or to a person wherever organized the income and losses of which are available under the laws of the related foreign interest holder to offset the income and losses of the related foreign interest holder and for which a reduction in u s withholding_tax would be allowed under an applicable income_tax treaty in the taxable years at issue us parent was deemed for u s law purposes to make deductible_interest payments to country a co a person the income and losses of which are available under country a law to offset the income and losses of the related foreign interest holders in us parentdollar_figure under the treaty a reduction in u s withholding_tax to zero would be allowed if the interest were beneficially owned by a resident of country a entitled to the benefits of the treaty in the present case the condition described in sec_1_894-1 is thus satisfied the taxpayer in the present case has argued in part that sec_1 d ii b ii is intended to cover situations where there is an interest_expense_deduction in the united_states and under the law of the foreign interest holder the language of the regulation however requires solely that the payment be deductible for u s tax purposes - there is no requirement that the interest_expense be deductible under the laws of the related foreign interest holder as noted in the preamble to the domestic reverse hybrid regulations the deduction targeted by the regulations is the deduction under u s law for the outbound payment of the item_of_income ie the u s deduction for the outbound interest payment by the drh see 2002_2_cb_78 taxpayer’s argument in this regard appears to ignore the circumstance that a drh is by definition fiscally transparent under the laws of the interest holder’s jurisdiction interest payments by a drh to its interest holder will generally not have any net tax effect in the foreign jurisdiction that considers the drh to be fiscally transparentdollar_figure as discussed above under the present facts the conditions described in sec_1_894-1 and ii are satisfied we thus turn to sec_1 d ii b iii to determine the consequences with respect to post-date interest payments from us parent to country a co sec_1_894-1 then see the discussion of the country a group relief provisions in section iii b above under the law of the foreign jurisdiction a payment from a fiscally_transparent_entity to its interest holder will likely either be disregarded or offset by a corresponding income inclusion postf-145472-05 iii to the extent the amount of the payment described in paragraph d ii b ii of this section does not exceed the sum of the portion of the payment described in paragraph d ii b i of this section treated as derived by the related foreign interest holder and the portion of any other prior payments described in paragraph d ii b i of this section treated as derived by the related foreign interest holder the amount of the payment described in d ii b ii of this section will be treated for all purposes of the internal_revenue_code and any applicable income_tax treaty as a distribution within the meaning of sec_301 of the internal_revenue_code and the tax to be withheld from the payment described in paragraph d ii b ii of this section assuming the payment is a dividend under sec_301 of the internal_revenue_code shall be determined based on the appropriate rate of withholding that would be applicable to dividends_paid from the domestic_reverse_hybrid_entity to the related foreign interest holder in accordance with paragraph d ii a of this section in the present case it is our understanding that the amounts of the payments described in paragraph d ii b ii are equal to the amounts of the payments described in paragraph d ii b i treated as derived by the related foreign interest holders and by other persons described in paragraph d ii b ii see sec_1 d ii b determining the amount to be recharacterized under paragraph d ii b iii the amounts of the payments described in paragraph d ii b ii ie the deemed us parent-to-country a co interest payments are accordingly treated for all purposes of the code and the treaty as dividend distributions within the meaning of sec_301 no interest_expense_deduction is permitted in respect of payments treated as sec_301 dividends under the terms of the treaty - and assuming that country a co was a resident of country a entitled to the benefits of the treaty in the taxable years at issue - the us parent-to-country a co deemed_dividend payments would be subject_to u s withholding_tax at a rate not to exceed five percentdollar_figure case development hazards and other considerations -------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- it is our understanding that country a co indirectly controlled percent of the voting_stock of us parent at all relevant times during the taxable years at issue and would thus satisfy the conditions set out in article ------- of the treaty to qualify for the five-percent dividend rate we express no opinion as to country a co’s residence for treaty purposes postf-145472-05 --------------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------------- this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions _____________________________ elizabeth u karzon chief branch office of associate chief_counsel international
